AFFIRM; and Opinion Filed July 11, 2013.




                                                        S In The
                                                    Court of Appeals
                                             Fifth District of Texas at Dallas

                                                      No. 05-11-00543-CV

                                       IN THE INTEREST OF J.L.T., A CHILD

                                  On Appeal from the 15th Judicial District Court
                                             Grayson County, Texas
                                       Trial Court Cause No. 06-1922-15

                                        MEMORANDUM OPINION
                           Before Chief Justice Wright and Justices Evans and Richter 1
                                           Opinion by Justice Richter
            Father appeals from the trial court’s January 10, 2012 order enforcing and modifying his

support obligations. In a single issue, Father contends the trial court erred in modifying the

language in the divorce decree as it pertained to the discharge of obligations under temporary

orders. The background and facts of the case are well known to the parties; thus, we do not

recite them here in detail. Because all dispositive issues are well settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the trial court’s order.

           Following an evidentiary hearing held on January 27, 2011, the trial court signed an order

assessing arrearages against Father for both child support and medical support. The trial court

did not order payment of the arrearages at that time. This order was signed on March 17, 2011. 2



    1
        The Hon. Martin Richter, Justice, Assigned.
    2
       We note that on November 8, 2011, the trial court signed a “Judgment Nunc Pro Tunc Order Enforcing and Modifying Support
Obligation.”
       The trial court held another evidentiary hearing on September 9, 2011 and subsequently

signed the order that is the subject of this appeal. In that order, the trial court references the

September 9, 2011 hearing. In this order, the trial court ordered payment of the arrearages. The

trial court also: (1) made findings as to Father’s gross monthly resources and net resources; (2)

ordered Father to make monthly $90 medical support payments; and (3) ordered Father and

Mother to split other healthcare expenses for the child.

       Our record on appeal consists of the clerk’s record, a supplemental clerk’s record, and the

reporter’s record from the January 27, 2011 hearing. A party appealing an adverse judgment has

the burden to show reversible error. See Tex. R. App. P. 44.1(a). Without a reporter’s record

from the hearing, an appellate court cannot review a trial court’s judgment for alleged error. See

Simon v. York Crane & Rigging Co., 739 S.W.2d 793, 795 (Tex.1987); Marion v. Davis, 106
S.W.3d 860, 869 (Tex. App.––Dallas 2003, pet. denied). When an appellant fails to bring the

reporter’s record from the hearing showing the trial court committed error, we must presume that

adequate evidence was presented at the hearing to support the trial court’s judgment. See Simon,
739 S.W.2d at 794–95.

       Father failed to bring the reporter’s record from the September 9, 2011 hearing.

Accordingly, based on the record and arguments before us, we conclude Father has not

demonstrated the trial court committed error. We resolve Father’s sole issue against him.

       We affirm the trial court’s order.




                                                      /Martin Richter/
                                                      MARTIN RICHTER
                                                      JUSTICE, ASSIGNED


110543F.P05
                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF J.L.T., A CHILD                    On Appeal from the 15th Judicial District
                                                      Court, Grayson County, Texas.
No. 05-11-00543-CV                                    Trial Court Cause No. 06-1922-15.
                                                      Opinion delivered by Justice Richter. Chief
                                                      Justice Wright and Justice Evans,
                                                      participating.

     In accordance with this Court’s opinion of this date, the order of the trial court is
AFFIRMED.

       It is ORDERED that appellee, Sharon Towne Bowman, recover her costs of this appeal
from appellant, Samuel Towne.


Judgment entered this 11th day of July, 2013.




                                                      /Martin Richter/
                                                      MARTIN RICHTER
                                                      JUSTICE, ASSIGNED




                                                –3–